ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_03_FR.txt.                                                                             892




    DÉCLARATION DE M. LE JUGE PARRA-ARANGUREN

[Traduction]

   1. Bien que j’aie voté en faveur du dispositif de l’arrêt, il me paraît
nécessaire de préciser le point suivant.
   2. Le paragraphe 136 de l’arrêt indique : « la Cour estime que les dis-
positions du pacte de Bogotá et les déclarations faites en vertu de la
clause facultative constituent deux bases distinctes de compétence de la
Cour qui ne s’excluent pas mutuellement ».
   3. A l’appui de la conclusion énoncée au paragraphe 136, la Cour a invo-
qué l’arrêt rendu en l’affaire relative à des Actions armées frontalières et
transfrontalières (Nicaragua c. Honduras), compétence et recevabilité (C.I.J.
Recueil 1988, p. 85, par. 36) et une citation tirée de l’arrêt rendu en 1939 par
la Cour permanente en l’affaire de la Compagnie d’électricité de Sofia et de
Bulgarie (Belgique c. Bulgarie) (1939, C.P.J.I. série A/B no 77, p. 76).
   4. Toutefois, la décision rendue en l’affaire des Actions armées n’étaye
pas ladite conclusion de l’arrêt car, ainsi qu’il est indiqué au para-
graphe 134, « la Cour répondait simplement, pour les rejeter, aux argu-
ments du Honduras ».
   5. L’extrait de l’arrêt rendu en 1939 en l’affaire de la Compagnie
d’électricité de Sofia et de Bulgarie (Belgique c. Bulgarie) n’est pas appli-
cable car, en la présente espèce, il n’y a pas « multiplicité d’engagements
conclus en faveur de la juridiction obligatoire » de la Cour.
   6. Ainsi qu’il est indiqué au paragraphe 122 de l’arrêt, le Nicaragua et
la Colombie ont fait — respectivement le 24 septembre 1929 et le 30 oc-
tobre 1937 — des déclarations en vertu de l’article 36 du Statut de la
Cour permanente de Justice internationale, déclarations qui sont consi-
dérées comme comportant acceptation de la juridiction obligatoire de
la présente Cour aux termes du paragraphe 5 de l’article 36 de son
Statut. Les Parties ont cependant fait de nouvelles déclarations en vertu
du paragraphe 2 de l’article 36 du Statut de la Cour, conformément à
l’article XXXI du pacte de Bogotá, lorsqu’elles ont ratifié celui-ci respecti-
vement en 1950 et 1968. Il est, selon moi, impossible que deux déclara-
tions différentes restent simultanément en vigueur dans les relations
entre le Nicaragua et la Colombie, la seconde déclaration ayant néces-
sairement remplacé la première dans lesdites relations.
   7. J’estime par conséquent que les déclarations faites par le Nicaragua
et la Colombie en vertu de la clause facultative, respectivement en 1929
et 1937, ne sont plus en vigueur, et qu’elles ne peuvent donc pas être invo-
quées comme base de compétence de la Cour.

                                   (Signé) Gonzalo PARRA-ARANGUREN.


                                                                             64

